People v Tirria R. (2015 NY Slip Op 08443)





People v Tirria R.


2015 NY Slip Op 08443


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-08197
 (Ind. No. 557/13)

[*1]The People of the State of New York, respondent,
v Tirria R. (Anonymous), appellant.


Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Zayas, J.), imposed July 24, 2014, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of her right to appeal does not preclude review of her contention that imposition of an enhanced sentence was improper (see People v Bracy, 131 AD3d 538; People v Cousar, 128 AD3d 716). However, under the circumstances of this case, imposition of an enhanced sentence was proper (see People v Daymont, 299 AD2d 916), and the enhanced sentence was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court